Exhibit 10.1

 

THIRD AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Third Amendment to the Loan and Security Agreement (defined below) (this
“Amendment”), dated as of September 27, 2017 (the “Effective Date”), is entered
into by and between NOVOCURE LIMITED, a company incorporated under the Companies
(Jersey) Law, 1991 (as amended) (“Borrower”) and BIOPHARMA SECURED INVESTMENTS
III HOLDINGS CAYMAN LP, a Cayman Islands exempted limited partnership
(“Lender”).

RECITALS

WHEREAS, Borrower and Lender have entered into that certain Loan and Security
Agreement, dated as of January 7, 2015, that certain First Amendment to Loan and
Security Agreement, dated as of December 23, 2016 and that certain Second
Amendment to Loan and Security Agreement, dated as of February 21, 2017 (such
Loan and Security Agreement, as so amended, the “Loan and Security
Agreement”).  Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Loan and Security Agreement, as amended;
and

WHEREAS, in accordance with Section 12.5(a) of the Loan and Security Agreement,
Borrower and Lender desire to further amend the Loan and Security Agreement on
the terms and conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and intending to be legally
bound by this Amendment, the undersigned hereby agrees and declares as follows:

SECTION 1.Amendments to Loan and Security Agreement.  

 

(a)

The Loan and Security Agreement shall be amended by deleting in its entirety
Section 6.2(b) of the Loan and Security Agreement and replacing it as follows:

“(b)Individual Storage Units.  As soon as available, but in no event later than
sixty (60) days after the last day of each calendar quarter, commencing with the
calendar quarter ending September 30, 2017: (i) copies of the storage space
rental agreement(s), lease agreement(s) or similar agreement(s) entered into
during such quarter, if any, with respect to any Individual Storage Unit (or,
with respect to the first such delivery, any and all storage space rental
agreements, lease agreements or similar agreements entered into at any time on
or prior to September 30, 2017 with respect to any Individual Storage Units);
(ii) a certificate signed by a Responsible Officer of Borrower, certifying that,
to the knowledge of Borrower after reasonable due inquiry, any such copies are
true, correct and complete and that Borrower or its Subsidiaries have obtained
insurance covering the loss or damage of any and all assets and properties
stored or to be stored in each Individual Storage Unit at any time and from time
to time, in an amount equal to one hundred percent (100%) of the value of such
assets and properties (without regard to any value limitation included in any
related storage space rental agreement, lease agreement or similar agreement);
and (iii) confirmation as to whether any storage space rental agreement, lease

 

--------------------------------------------------------------------------------

 

agreement or similar agreement with respect to any Individual Storage Unit has
been terminated during such quarter;”.

 

(b)

The Loan and Security Agreement shall be amended by deleting in its entirety
Section 6.6 of the Loan and Security Agreement and replacing it as follows:

“6.6Operating Accounts.  In the case of any Credit Party, not establish any new
Collateral Account (other than an Excluded Account) at or with any bank or
financial institution unless contemporaneously with such establishment, such
account is subject to a Control Agreement that is reasonably acceptable to
Lender.  For each Collateral Account that each Credit Party at any time
maintains, such Credit Party shall cause the applicable bank or financial
institution at or with which any Collateral Account is maintained to execute and
deliver a Control Agreement or other appropriate instrument with respect to such
Collateral Account to perfect Lender’s Lien in such Collateral Account in
accordance with the terms hereunder, which Control Agreement may not be
terminated without the prior written consent of Lender.  The provisions of the
previous two (2) sentences shall not apply to (i) any payroll, fiduciary, trust
and tax withholding accounts used exclusively for such purposes and so long as
no other funds are comingled in any such payroll, fiduciary, trust and tax
withholding accounts and such accounts are identified to Lender by such Credit
Party as such, (ii) any zero balance account or (iii) the deposit account(s)
exclusively used as security for Borrower’s obligations to any financial
institution with respect to its business credit card program and other cash
management services, provided, that the aggregate balance in all such accounts
does not exceed Two Million Five Hundred Thousand Dollars ($2,500,000.00) at any
one time (collectively, the “Excluded Accounts”);”.

 

(c)

The Loan and Security Agreement shall be amended by deleting the period at the
end of Section 8.12 of the Loan and Security Agreement and replacing it with a
semi colon and the word “or”.

 

(d)

The Loan and Security Agreement shall be amended by adding as Section 8.13 of
the Loan and Security Agreement the following:

“8.13Individual Storage Units.  With respect to any Individual Storage Unit,
Borrower or any of its Subsidiaries fails to (a) pay any rent, late fees or
other fees or charges under any storage space rental agreement, lease agreement
or similar agreement with respect to such Individual Storage Unit when and as
the same shall become due and payable thereunder and fails to either cure such
failure in accordance with the terms and conditions of such storage space rental
agreement, lease agreement or similar agreement or recover as promptly as
possible any and all assets or properties therefrom, or (b) maintain in effect
insurance that covers the loss or damage of the assets or properties stored or
to be stored at any time and from time to time in such Individual Storage Unit
in an amount equal to at least one hundred percent (100%) of the value of such
assets or properties (without regard to any value limitation included in any
such storage space rental agreement, lease agreement or similar agreement with
respect to such Individual Storage Unit); provided, that, in either case, the
aggregate value of any and all assets and properties stored in such Individual
Storage Unit, individually or together with the aggregate value of any and all
assets and properties stored in any other Individual Storage Unit in respect of
which either the payment failure described in clause (a) above or the failure to
maintain

 

--------------------------------------------------------------------------------

 

insurance described in clause (b) above has occurred, is greater than or equal
to Fifty Thousand Dollars ($50,000.00).”

 

(e)

The Loan and Security Agreement shall be amended by adding (in alphabetical
order) in Section 13.1 of the Loan and Security Agreement the following:

“Individual Storage Unit” means an individual storage space located in the U.S.
leased or rented by Borrower or any of its Subsidiaries pursuant to a storage
space rental agreement, lease agreement or similar agreement in connection with
the distribution from time to time of Collateral to patients.”

 

(f)

The Loan and Security Agreement shall be amended by deleting in its entirety
clause (i) of the definition of “Permitted Liens” in Section 13.1 of the Loan
and Security Agreement and replacing it as follows:

“(i)statutory or common law Liens of landlords; provided, that in the case of
any leased location other than an Individual Storage Unit to which twenty
percent (20%) or more of the Collateral held at the leased locations in
Portsmouth, NH or Root, Switzerland is transferred, any such landlord shall have
waived their respective rights with respect to such Liens pursuant to a landlord
waiver agreement between such landlord and Lender in form reasonably
satisfactory to Lender;”.

 

(g)

The Loan and Security Agreement shall be amended by deleting in its entirety
clause (l) of the definition of “Permitted Liens” in Section 13.1 of the Loan
and Security Agreement and replacing it as follows:

“(l)Liens on (i) deposit account(s) securing Indebtedness to any financial
institution with respect to business credit card programs and other cash
management services, and (ii) cash collateral in an amount not to exceed One
Million Five Hundred Thousand Dollars ($1,500,000.00) held at any financial
institution to secure one or more Letters of Credit issued by such financial
institution in respect of leased premises;”.

SECTION 2.References to and Effect on Loan and Security Agreement.  Except as
specifically set forth herein, this Amendment shall not modify or in any way
affect any of the provisions of the Loan and Security Agreement, which shall
remain in full force and effect and is hereby ratified and confirmed in all
respects.  On and after the Effective Date all references in the Loan and
Security Agreement to “this Agreement,” “hereto,” “hereof,” “hereunder,” or
words of like import shall mean the Loan and Security Agreement as amended by
this Amendment.

SECTION 3.Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without giving effect to the
principles of conflict of laws thereof.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused this Amendment to be duly
executed and delivered as of the date first above written.

NOVOCURE LIMITED,
as Borrower


By:/s/ Wilco Groenhuysen
Name:Wilco Groenhuysen
Title:Chief Financial Officer

 

Signature Page to Third Amendment to Loan and Security Agreement

 

--------------------------------------------------------------------------------

 

ACCEPTED AND AGREED

as of the date first above written:

BIOPHARMA SECURED INVESTMENTS III HOLDINGS CAYMAN LP,

as Lender

By:Pharmakon Advisors, LP,
its Investment Manager

By:Pharmakon Management I, LLC,
its General Partner


By:/s/ Pedro Gonzalez de Cosio
Name:Pedro Gonzalez de Cosio
Title:Managing Member

 

 

Signature Page to Third Amendment to Loan and Security Agreement